TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-04-00273-CV



                                Lawrence White, Appellant

                                               v.

                                Patrick Browning, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
         NO. GN203641, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            CONCURRING OPINION


              I concur in the judgment only.




                                           Bob Pemberton, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Filed: January 19, 2006